Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 3 January 2022, and IDS, filed 23 November 2021, to the Original Application, filed 23 December 2020.

2. 	Claims 1-8 and 17-24, renumbered as 1-8, 11-14, 9-10, and 15-16, respectively, are allowed.


Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 23 November 2021 was filed after the mailing date of the original application on 23 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Terminal Disclaimer

4. 	The terminal disclaimer filed on 3 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,909,306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Reasons for Allowance

5. 	Claims 1-8 and 17-24, renumbered as 1-8, 11-14, 9-10, and 15-16, respectively, are allowed.

6. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 17, renumbered as 1 and 11, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… generating a second output by rendering the first output at the rendering engine, the second output having an image format; and
sending the second output to at least one of a data storage device of the data storage devices, a publishing endpoint, or the client device,
 
when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  

9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176